 Exhibit 10.1

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of March 4, 2015 (the “Effective Date”) by and between FestreamTV, Corp., a
Delaware corporation (the “Assignee”), and Bulldog DM, LLC, a California limited
liability company (the “Assignor”).

 

WHEREAS, the Assignor is a party to certain festival streaming rights agreements
set forth in Exhibit A (the “Rights Agreements”); and

 

WHEREAS, the Assignor desires to assign to the Assignee, and the Assignee
accepts the assignment of, all of the Assignor’s rights and interests in seven
(7) or more of the Rights Agreements pursuant to the terms and conditions of
this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

1.             Assignment. The Assignor hereby irrevocably and unconditionally
assigns to the Assignee as of the Effective Date, and Assignee hereby accepts
and acquires, subject to and in accordance with the terms of this Agreement, all
of the Assignor’s rights and interest in and to the Rights Agreements.

 

2.             Consideration. In consideration of the written assignment of
seven (7) or more of the Rights Agreements as set forth in Section 1:

 

(a)                On or promptly after the Effective Date, the Assignee shall
pay the Assignor’s Q1 2014 payroll taxes identified in Exhibit B attached
hereto, in the amount of four thousand six hundred and sixty four dollars
($4,664) (“Payroll Tax Liability”).

 

(b)               On or promptly after the Effective Date, the Assignee shall
assume the reasonable ongoing operating expenses of the Assignor, as estimated
in Exhibit C attached hereto, up to a maximum amount of two thousand five
hundred dollars ($2,500) a month. Such expenses may be paid by the Assignee
directly or borne by Assignor and submitted to Assignee for reimbursement, in
the discretion of Assignee.

 

(c)                Upon the earlier to occur of (i) the Assignee receiving at
least two hundred and fifty thousand dollars ($250,000) in sponsorship revenue
with respect to the Governor’s Ball music festival or Jimmy Kimmel Live or (ii)
the Assignee entering into five (5) festival streaming rights agreements, the
Assignee shall assume the existing liabilities of the Assignor identified in
Exhibit B attached hereto (the “Assignor Liabilities”), up to a maximum amount
of sixty thousand dollars ($60,000), which maximum amount shall be inclusive of
the Assignee’s payment of the Payroll Tax Liability. With the consent of the
Assignor, the Assignee may negotiate with any creditor identified on Exhibit B
attached hereto to pay less than one hundred percent (100%) of any portion of
the Assignor Liabilities; provided however, that Assignee shall not be permitted
to negotiate any reduction in the amounts payable to Springboard Productions or
in respect of legal fees payable by the Assignor.

 



 

 

  

3.             Representations. The Assignor warrants and acknowledges that (i)
each of the Rights Agreements are valid, binding and enforceable in accordance
with their respective terms and are currently in full force and effect, (ii)
Assignor is not in breach of any of its obligations under the Rights Agreements,
(iii) Assignor has no knowledge of any breach or anticipated breach by the other
parties to the Rights Agreements, (iv) Assignor has the authority to assign each
Rights Agreement to the Assignee without the consent of any other parties to
such Rights Agreement and such assignment shall not terminate such Rights
Agreement, and (v) the making and performance by the Assignor of this Agreement
and fulfillment of its obligations hereunder, does not and will not violate the
Assignor’s organizational documents, any law or regulation of the jurisdiction
under which it exists, any other law or regulation applicable to it or its
organizational documents or by-laws or any other agreement, judgment,
determination or injunction to which it is a party or by which it is bound in
any respect material to the consummation of this Agreement.

 

4.              Assistance. The Assignor hereby agrees to perform, without
charge to the Assignee, all acts deemed necessary or desirable by the Assignee
to permit and assist the Assignee to effectuate the full benefits, enjoyment,
rights, title and interests assigned to the Assignee in this Agreement. Such
acts may include, but are not limited to, the execution of documents, including
any and all powers of attorney, applications, assignments, declarations,
affidavits, and any other papers reasonably necessary to secure such benefits,
enjoyment, rights, title and interests in the Assignee.

 

5.              Miscellaneous.

 

(a)                Arbitration of Disputes. The parties agree to submit any
claim, controversy or dispute arising out of or relating to this Agreement or
the relationship created by this Agreement to binding arbitration in accordance
with the terms hereof. Such arbitration may be initiated by either party serving
upon the other notice stating that the notifying party desires to have such
controversy reviewed by a single arbitrator to be conducted in accordance with
and subject to the rules of JAMS in effect from time to time. The arbitration
proceedings shall be conducted in Los Angeles County, California. The decision
in writing of the arbitrator shall be final and conclusive upon the parties. The
costs and expenses of arbitration, including the compensation and expenses of
the arbitrator, shall be borne by the non-prevailing parties as the arbitrator
may determine. Any party may apply to any court which has jurisdiction for an
order confirming the award. Any right of either party to judicial action on any
matter subject to arbitration hereunder is hereby waived, except suit to enforce
the arbitration award.

 

(b)               Integration. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties with respect to any related subject matter.

 

(c)                Assignment; Successors and Assigns, etc. Neither the Assignor
nor the Assignee may make any assignment of this Agreement or any interest
herein, by operation of law or otherwise, without the prior written consent of
the other party. This Agreement shall inure to the benefit of and be binding
upon the Assignor and the Assignee, their respective successors, executors,
administrators, heirs and permitted assigns.

 



 

 

  

(d)               Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

(e)                Waiver. No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

(f)                Notices. Any notices, requests, demands and other
communications provided for by this Agreement shall be sufficient if in writing
and delivered in person or sent by a nationally recognized overnight courier
service or by registered or certified mail, postage prepaid, return receipt
requested, to the Assignor at the Assignor’s last company address which the
Assignor has filed in writing with the Assignee or, in the case of the Assignee,
at its main offices, and shall be effective on the date of delivery in person or
by courier or three (3) days after the date mailed.

 

(g)               Third Party Beneficiary; Amendment. The Assignee and the
Assignor acknowledge and agree that no third party shall have any rights or
benefits under this Agreement. This Agreement may be amended or modified only by
a written instrument signed by the parties.

 

(h)               Governing Law. This Agreement has been entered into in the
State of California and shall be construed under and be governed in all respects
by the laws of the State of California, without giving effect to the conflict of
laws principles of such state.

 

(i)                 Counterparts. This Agreement may be executed in any number
of original, facsimile or other electronic counterparts, each of which when so
executed and delivered shall be taken to be original, but such counterparts
shall together constitute one and the same document.

 

 

 

[Remainder of page intentionally left blank]

 



 

 



 



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
has caused this Agreement to be executed on its behalf by a representative duly
authorized, all as of the Effective Date.

 

 

ASSIGNOR:

 

Bulldog DM, LLC

 

 

 

By: /s/ John Petrocelli                            
Name: John Petrocelli

Title: Chief Executive Officer

 

 

ASSIGNEE:

 

FestreamTV, Corp.

 

 

 

By: /s/ Robert S. Ellin                               

Name: Robert S. Ellin

Title: Executive Chairman and President

 

 

 

 



--------------------------------------------------------------------------------

 

